Citation Nr: 1422845	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  12-04 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an annual clothing allowance for the 2011 calendar year.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1997 to August 2001.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at the RO in October 2012.  A transcript of his hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The Veteran's current service connected disabilities include lumbar arthritis with  intervertebral disc syndrome and bilateral retropatellar syndrome.  

2.  The Veteran's service-connected back and knee disabilities are treated with prescribed braces. 

3.  The VA issued back and knee braces cause wear to the Veteran's outer garments.

4.  The Veteran was paid an annual clothing allowance for the calendar year 2010.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance for the 2011 calendar year have been met.  38 U.S.C.A. §§ 1162, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.810 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides for payment of an annual clothing allowance for each Veteran who, because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance (including a wheelchair) which the VA determines tends to wear out or tear the clothing of the Veteran, or uses medication which a physician has prescribed for a skin condition which is due to a service-connected disability and the VA determines causes irreparable damage to the Veteran's outer garments.  38 U.S.C.A. § 1162 (West 2002).

Under 38 C.F.R. § 3.810, a Veteran who has a service-connected disability is entitled, upon application therefore, to an annual clothing allowance as specified in 38 U.S.C.A. § 1162.  The annual clothing allowance is payable in a lump sum, and the following eligibility criteria must also be satisfied:

(1) a VA examination or examination report from a private physician as specified in 38 C.F.R. § 3.326(c)  discloses that the Veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such disability; or

(2) the Chief Medical Director or designee certifies that because of the use of a physician-prescribed medication for a skin condition which is due to the service-connected disability, irreparable damage is done to the Veteran's outer garments. 

38 U.S.C.A. § 1162 (West 2002); 38 C.F.R. § 3.810(a) (2013).

Effective August 1, 1972, the initial lump-sum clothing allowance is due and payable for Veterans meeting the eligibility requirements of paragraph (a) of this section as of that date (that is, as of August 1).  Subsequent annual payments for those meeting the eligibility requirements of paragraph (a) of this section will become due on the anniversary date thereafter, both as to initial claims and recurring payments under previously-established entitlement.  38 C.F.R. § 3.810(b) (2013).

38 C.F.R. § 3.810  further states that except as provided in paragraph (c)(2) of this section, the application for clothing allowance must be filed within 1 year of the anniversary date for which entitlement is initially established, otherwise, the application will be acceptable only to effect payment of the clothing allowance becoming due on any succeeding anniversary date for which entitlement is established, provided the application is filed within one year of such date.  The one-year period for filing application will include the anniversary date (August 1) and terminate on July 31 of the following year.  38 C.F.R. § 3.810 (c)(1) (2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, then VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

The Veteran is service-connected for several disabilities, including lumbar spine and bilateral knee disabilities, for which he was prescribed, by VA, back and knee braces. 

In June 2011, the RO notified the Veteran that he had been paid an annual clothing allowance the previous year, and that he must certify that he continued to use orthopedic appliances in order to qualify for continued eligibility.  He did so in July 2011, indicating that he used a rigid spinal brace and rigid extremity braces.  

In the February 2012 Statement of the Case, the Oklahoma City VA Medical Center (VAMC) noted that the Veteran's claim for a clothing allowance was denied because the Veteran had not received a back brace since July 2008.  The VAMC noted that if the appliance had been worn daily and to the extent that it caused irreparable wear and tear on outer garments, the device would be in need of repair or replacement.  

According to the Veteran's testimony at the October 2012 hearing, he had been in receipt of a clothing allowance since 2008, but that it was denied in 2011.  The Veteran indicated that he had maintained his back brace since he received it in 2005, and that his provider had monitored its effectiveness over the years.  He noted that he wore the back brace every day.

Based on the evidence of record, the Board finds that the Veteran was in need of a clothing allowance in 2011 based on his use of orthopedic appliances.  Although he was unaware of the need to request replacement appliances periodically, there is no evidence that he was not using the braces.  The record supports the Veteran's contentions of using his brace regularly and further includes evidence supporting the conclusion that such braces are the type that would be likely to result in wear and/or tear on the Veteran's outer garments.  Notably, the fact that the Veteran was in receipt of a clothing allowance every year until 2011 fully supports his assertion.  There is no contrary evidence in the claims file.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to an annual clothing allowance for the 2011 calendar year.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 



ORDER

An annual clothing allowance pursuant to 38 U.S.C.A. § 1162 for calendar year 2011 is granted.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


